Title: To Thomas Jefferson from Andrew Smith, 14 August 1820
From: Smith, Andrew
To: Jefferson, Thomas


Sir
Richmond
14th Augt 1820
Since the receipt of your Respected letter of 5th July 1819, I have not been favor’d with any Communication from you, and therefore presume, that, owing to your long continued indisposition last year, and your Various avocations since the restoration of your health, it may have escaped your recollection, that a Small Sum of $68–78 has been a considerable time due to the Estate of the late firm of Smith & Riddle, for Glass ordered by them for your use—Having been appointed Agent for the Trustees of said Estate, and likewise resumed the Agency of the Boston Glass House sometime ago, it is expected by both, that due attention has been paid by me to the settlement of all outstanding debts, I hope, Sir, this will be a sufficient apology for my now asking the favor of you to remit me the above Amount together with legal interest from the time of purchase, as is customary—The Glass furnaces at Boston have been lately rendered more complete—and now in full operation—all orders executed thro’ my Agency are delivered here at the Manufactory Prices, and free of charge,I am Sir—RespectfullyAndw Smith